Citation Nr: 0315632	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  93-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from January 1989, October 1991 and 
December 1992 rating actions of the RO.  In July 1992, the 
veteran testified during a hearing before an RO hearing 
officer.  In a February 1995 decision, the Board denied the 
claim for service connection for residuals of an injury to 
the cervical spine.   

The veteran filed a timely appeal to the United States Court 
of Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (hereinafter, the 
Court).  In a January 1997 memorandum decision, the Court 
vacated the Board's February 1995 decision and remanded the 
case to the Board for further action.  The Board, in turn, 
remanded the case to the RO in September 1997 and October 
1998.  

In a July 2001 decision, the Board denied the veteran's claim 
for service connection for residuals of a cervical spine 
injury.  The veteran again filed a timely appeal to the 
Court.  In a September 2002 Order, the Court granted a Joint 
Motion for Remand, vacating the July 2001 Board decision and 
remanding the matter to the Board for additional proceedings 
consistent with the joint motion.  

In December 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  In May 2003, the veteran and his representative 
forwarded copies of medical reports obtained pursuant to such 
development, as well as other medical and lay evidence, along 
with a waiver of RO jurisdiction over (and, hence, RO 
consideration of) such evidence.




REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization.  

Further, the Board notes that the veteran has been afforded 
several VA examinations in connection with this claim; 
however, the examiners have not adequately responded to the 
questions posed by the Board.  In particular, VA orthopedic 
and neurological opinions obtained in March and April 2003 
are not responsive to questions posed in the Board December 
2002 request for development.  Hence, although the veteran 
and his representative have waived RO jurisdiction over those 
reports, additional development is nonetheless warranted.

In this regard, the Board notes the veteran's contention that 
his current cervical spine disability is related to a 
cervical spine injury sustained in a plane crash during 
service, despite the fact that the service medical records do 
not include specific reference to a such an injury during the 
documented plan crash.  The Court's January 1997 Memorandum 
decision included a review of the veteran's military and 
medical history and includes language indicating that the 
lack of objective evidence of a cervical spine injury in 
service is not dispositive of the claim.  Unfortunately, the 
recently obtained VA opinions were predicated on the lack of 
documentation of in-service injury to the cervical spine.  In 
addition, despite the Board's request, the examiners did not 
offer a single consensus opinion.  Although the conclusions 
were similar, the Board request contemplated a single, 
collaborative report.  Thus, the Board finds that a remand is 
warranted.  See 38 C.F.R. § 4.2 (2002). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  For the sake of 
efficiency, the RO should readjudicate the claim in light of 
all pertinent evidence of record, to particularly include all 
that added to the record since the Court's most recent 
September 2002 remand of this matter to the Board.  This 
should include private medical records submitted by the 
veteran's representative in May 2003 (from Drs. Grabel, 
Zovtovas, and Burke) over which RO jurisdiction was waived.  

The Board regrets that another remand of this matter will 
further delay a final decision on appeal, but finds that such 
action is necessary to ensure that all due process 
requirements are met.  Accordingly, this matter is hereby 
REMANDED to the RO for the following actions

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate those claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should forward the claims 
file to the VA examiners who provided the 
March and April 2003 opinions.  The 
examiners should, to the extent possible, 
render a single, collaborative 
supplemental opinion, consistent with 
sound medical principles, as to whether 
the veteran's documented post-service 
cervical spine disability, or any portion 
thereof, is as least as likely as not the 
result of injury sustained in service-
specifically the cervical spine injury or 
cerebral insult suffered in a plane 
crash-notwithstanding the absence of 
specific documentation of the alleged in-
service injury.  The complete rationale 
for the requested opinion should be set 
forth in a printed (typewritten) report.  

If the examiners who offered the March 
and April 2003 opinions are unavailable, 
or are not able to render the requested 
opinion without examining the veteran, 
the veteran should be scheduled for 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the physicians 
designated to examine the veteran, and 
the report of the examination should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical finding should be reported in 
detail and clinically correlated to a 
specific diagnosis.  Then, the examiners 
should render the opinion requested above 
in a single, collaborative report (if 
possible).   

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claims of entitlement to 
service connection for the residuals of a 
cervical spine injury in light of all 
pertinent evidence (to particularly 
include all evidence added to the record 
since the Court's September 2002 remand, 
including private medical evidence 
furnished with a waiver) and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of VCAA laws and regulations, 
and clear reasons and bases for the RO's 
determinations) and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




